Court of Appeals
                            Sixth Appellate District of Texas

                                    JUDGMENT


 Tochril, Inc., Appellant                                Appeal from the 53rd District Court of
                                                         Travis County, Texas (Tr. Ct. No. D-1-GN-
 No. 06-15-00078-CV          v.                          09-001957).       Memorandum Opinion
                                                         delivered by Chief Justice Morriss, Justice
 Texas Workforce Commission, Appellee                    Moseley and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Tochril, Inc., pay all costs of this appeal.




                                                        RENDERED JUNE 17, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk